Exhibit 10.15

CAREER EDUCATION CORPORATION

SEVERANCE PLAN FOR EXECUTIVE LEVEL EMPLOYEES

PLAN DOCUMENT AND SUMMARY PLAN DESCRIPTION

[TIER THREE PLAN DOCUMENT]

(Effective as of February 1, 2008)

Career Education Corporation (“CEC”) has implemented this Severance Plan for
Executive Level Employees (the “Plan”) to describe the circumstances under which
certain Eligible Employees of CEC and its subsidiaries (collectively, the
“Company”) may receive severance benefits if their employment with the Company
is involuntarily terminated. The purpose of the Plan is to assist Eligible
Employees, as defined below, during the transition to their next employment. The
Plan is effective for terminations occurring on or after the Effective Date and
supersedes and replaces any and all prior severance policies, plans, and
programs applicable to the Eligible Employees, as in effect prior to the
Effective Date.

I. ELIGIBILITY

A. Eligibility for Discretionary Benefit Upon Involuntary Termination.

If the Plan Administrator (as defined in Section III.A) determines that the
employment of an Eligible Employee (as defined in Section I.B) is involuntarily
terminated by action of the Company, the Plan Administrator may, in its sole
discretion, provide such Eligible Employee a benefit, determined in accordance
with Section II.A. An individual who does not meet the requirements of this
Section I shall not be entitled to receive a benefit under the Plan.

B. Eligible Employees.

Employees of the Company (i) whose regular place of employment is at a location
in the United States, and (ii) who are designated as Executive Level Employees
by the Board of Directors of the Company are eligible to participate in the Plan
(“Eligible Employees”).

C. Terminations Deemed Not Involuntary.

If the Plan Administrator determines that an Eligible Employee’s employment with
the Company has terminated (i) for Cause, (ii) due to an agreement between the
Company and the Eligible Employee whereby the Eligible Employee becomes a
consultant or independent contractor with the Company, (iii) by reason of death,
disability, retirement (including voluntary retirement under a special early
retirement incentive program), or (iv) for any form of voluntary termination,
such termination shall not be considered involuntary, and such Eligible Employee
shall not be eligible to receive a benefit under the Plan. An employee’s
termination of employment with the Company shall be a termination for Cause if
the employee is discharged by the Company for poor performance, non-performance,
or misconduct. Misconduct shall include, but is not limited to, insubordination,
dishonesty, theft, violation of Company rules, and willful destruction of
Company property.

D. Early Departure.

The Plan Administrator, in its sole discretion, shall determine the date that an
Eligible Employee terminates employment with the Company for purposes of
determining eligibility for benefits under the Plan. An Eligible



--------------------------------------------------------------------------------

Employee shall not be deemed terminated simply upon notice by the Company of
termination or possible termination at some future date, whether or not such
date is fixed and certain. Any Employee who resigns before any termination date
specified by the Company or while the Company still desires such Employee’s
continuing services shall not be eligible to receive a benefit under the Plan.

E. Reemployment and Offers of Reemployment.

Benefits under the Plan for any Eligible Employee who is terminated by the
Company and thereafter reemployed or offered reemployment by the Company or a
related entity of the Company shall cease as of and upon such Eligible
Employee’s reemployment, or offer of reemployment in a similar position,
regardless of whether the Eligible Employee was otherwise entitled to additional
benefits under the Plan.

F. Offer of Another Position.

If an Employee is terminated after having refused another position with the
Company or a related entity (or, in the event of any type of corporate
transaction, with a purchaser or other acquiring entity, or a related entity of
the Company, purchaser, or acquiring entity), such termination shall not be
considered involuntary, and such employee shall not be eligible to receive a
benefit under the Plan; provided, however, that the Plan Administrator, in its
sole discretion, may treat such termination as involuntary if such position is
not the same as or similar to the employee’s current position or is at a
location sufficiently distant from the location of the employee’s current
position as would require relocation of such employee’s residence.

G. Release of Claims.

In addition to the terms and conditions for benefits stated above, the Plan
Administrator shall require that as a condition of eligibility for severance
benefits, an Eligible Employee shall sign a release of claims in a form
acceptable to the Plan Administrator. The Eligible Employee’s failure or refusal
to sign such release or the Eligible Employee’s revocation of such release, to
the extent revocation is permitted by the terms of the release and this Plan,
shall disqualify the Eligible Employee from receiving any benefits under this
Plan.

The Plan Administrator shall advise such Eligible Employee to consult an
attorney at his or her own expense prior to executing such release and shall, in
accordance with the circumstances of the termination, afford such Eligible
Employee either (a) a reasonable period of time, as determined solely within the
Plan Administrator’s discretion, or (b) the period of time required by
applicable law, to consider whether to execute such release. If an Eligible
Employee signs such release, he or she shall have seven (7) days after execution
of such release to revoke such release. Upon the expiration of the seven (7) day
revocation period, if the Eligible Employee has not effectively revoked his or
her release (as provided in the release document), then such release shall
become irrevocable.

If an Eligible Employee files a lawsuit, charge, complaint or other claim
asserting any claim or demand within the scope of any such release, the Company
and Plan Administrator, whether or not such claim may be valid, shall retain all
rights and benefits of the release and this Plan and shall have the right to
recoup the value of all payments made in accordance with the Plan, together with
costs and attorneys fees, in accordance with applicable law. Nothing provided
herein shall restrict the Company’s ability or freedom to make any offer in
settlement of any claim against the Company, Plan Administrator, or any of the
Company’s employee benefit plans without regard to the terms of this Plan.

H. Non-Solicitation, Non-Competition and Confidentiality Agreement.

In addition to the other requirements for benefits set forth in this Section I,
the Plan Administrator shall require an Eligible Employee to enter into a
non-solicitation, non-competition and confidentiality agreement with the Company
as a condition to obtaining benefits under the Plan.



--------------------------------------------------------------------------------

I. Supplements.

The Plan Administrator may also attach, as a Supplement to this Plan, the terms
and conditions (including the amount) of a severance arrangement applicable to
one or more Eligible Employees as the result of a corporate event, such as a
down-sizing, reduction in force, or closing of a division or facility. Any such
Supplement will be subject to the provisions of this Plan, unless otherwise set
forth in such Supplement.

II. AMOUNT AND PAYMENT OF SEVERANCE BENEFITS

A. Generally.

If, in accordance with Section I.A, the Plan Administrator determines that an
individual is an Eligible Employee under the terms of the Plan, the Plan
Administrator shall determine, in its sole discretion and on a nondiscriminatory
basis, the amount of such benefit the Eligible Employee shall receive, subject
to this Section II and taking into account any factors that the Plan
Administrator deems reasonable and appropriate. The Plan Administrator may
establish, and may from time to time and at any time amend, standards or
definitions applicable to such determinations if the Plan Administrator deems
such standards or definitions appropriate.

An Eligible Employee, whose employment is involuntarily terminated for any
reason, other than a termination deemed not involuntary under Section I.C.,
shall be entitled to a minimum of twenty-six (26) weeks of Pay and a maximum of
fifty-two (52) weeks of Pay at the time of termination to be paid in accordance
with Section II.B and to be calculated as follows:

 

  1. An Eligible Employee with up to thirteen (13) full years of Continuous
Service with the Company at the time of termination shall be entitled to
twenty-six (26) weeks of Pay.

 

  2. An Eligible Employee with fourteen (14) to twenty-five (25) full years of
Continuous Service with the Company at the time of termination shall be entitled
to two (2) weeks of Pay per year of Continuous Service.

 

  3. An Eligible Employee with twenty-six (26) or more years of Continuous
Service with the Company at the time of termination shall be entitled to
fifty-two (52) weeks of Pay.

An Eligible Employee shall also be entitled to a lump sum payment of his or her
pro-rated bonus earned during the year of termination, calculated in accordance
with the method for determining bonuses for other similarly situated employees
and paid in accordance with the normal procedures but not later than two and
one-half months after the close of the calendar year in which the termination
takes place.

In addition, an Eligible Employee who is a participant in the Company’s health
and/or dental insurance plan(s) at the time of termination, and who after
termination timely elects to continue such insurance coverage under federal
COBRA law, shall be entitled to payment by the Company of the insurance
premium(s) for continued insurance coverage for the period of time immediately
after termination that is equal to the number of weeks of Pay for which the
Employee is eligible.

For purposes of computing an Eligible Employee’s benefits under the Plan,
“Continuous Service” shall mean the Eligible Employee’s most recent unbroken
period of employment with the Company, including service with a predecessor
employer acquired by the Company. Continuous service shall not include any
period of earned, unused vacation or any period during which the Eligible
Employee was a consultant or independent contractor of the Company. For purposes
of this definition, multiple periods of employment with the Company separated by
a leave of absence of less than one (1) year shall be considered one continuous
period of employment.

For purposes of this section, an Eligible Employee’s “Pay” shall mean his or her
base pay at the time of termination.



--------------------------------------------------------------------------------

B. Payment.

Payment of severance benefits shall be subject to the following terms and
conditions:

 

  1. Severance benefits will be paid in a lump sum following termination of
employment. Payment of severance benefits shall be made on or before March 15th
of the year following the year in which an Eligible Employee’s termination
occurs.

 

  2. Bonus payments will be paid in a lump sum as soon as practical in the year
following the year in which an Eligible Employee’s termination occurs; but in no
event will payment of bonus payments be made after March 15th of the year
following the year in which an Eligible Employee’s termination occurs.

 

  3. Severance payments shall be subject to all applicable federal and state tax
withholding, including FICA, and any other withholdings required under
applicable law.

 

  4. Severance payments shall be in addition to any pay for accrued but unused
vacation to which a terminated Eligible Employee may be entitled.

 

  5. Severance payments shall not be considered “compensation” for purposes of
determining any benefits provided under any pension, savings or other employee
benefit plan maintained by the Company.

C. Interaction With WARN Act.

Notwithstanding anything in this Plan to the contrary, benefits payable under
the Plan will be reduced (but not below zero) by any amounts required to be paid
to each Eligible Employee pursuant to the Worker Adjustment and Retraining
Notification Act (“WARN”), without regard to whether Eligible Employees assert
such rights. The Plan is not intended to duplicate payments already required by
WARN.

D. Other Offsets.

Any benefit payment due to an Eligible Employee under this Plan will also be
reduced (but not below zero) by any severance pay, salary continuation,
termination pay, or similar pay or allowance (“Other Benefit Arrangement”) which
the Eligible Employee receives or is entitled to receive under any employment,
severance or other agreement between the Eligible Employee and the Company. This
Plan is not intended to, and shall not result in any duplication of payments or
benefits to any Eligible Employee under any Other Benefit Arrangement.

III. PLAN ADMINISTRATION

A. Employee Benefits Committee is Plan Administrator.

The Board of Directors of CEC has appointed the Employee Benefits Committee as
the Plan Administrator and the Named Fiduciary of the Plan. The Plan
Administrator may delegate its powers and responsibilities for administration of
the Plan to one or more persons or subcommittees. The Plan Administrator may
adopt such rules and regulations and may make such decisions as it deems
necessary or desirable for the proper administration of the Plan.

B. Plan Administrator’s Determination.

All determinations regarding benefits will be made by the Plan Administrator in
accordance with the written terms of the Plan. The Plan Administrator shall have
the express discretionary authority to determine eligibility for benefits and
the amount of benefits, to decide factual and other questions relating to the
Plan, and to interpret the terms of the Plan. Determinations and interpretations
by the Plan Administrator, including without limitation decisions relating to
eligibility for, entitlement to, and payment of benefits, shall be conclusive
and binding for all purposes (unless determined by a court of competent
jurisdiction to be an arbitrary and capricious



--------------------------------------------------------------------------------

abuse of discretion). When making any determination or calculation, the Plan
Administrator shall be entitled to rely upon the accuracy and completeness of
information furnished by the Company’s employees and agents.

IV. CLAIMS FOR BENEFITS

A. Submission of Claims.

All claims for benefits must be submitted to the Plan Administrator.

B. Denial of Claims.

If a claim for benefits is denied in whole or in part, the claimant shall
receive a written or electronic notice explaining the denial of the claim within
ninety (90) days after the Plan Administrator’s receipt of the claim. If the
Plan Administrator determines that for reasons beyond its control, a ninety
(90) day extension of time is necessary to process the claim, the claimant shall
be notified in writing of the extension and reason for the extension within
ninety (90) days after the Plan Administrator’s receipt of the claim. The
written extension notification shall also indicate the date by which the Plan
Administrator expects to render a final decision. A notice of denial of claim
shall contain the following:

 

  1. The specific reason or reasons for the denial;

 

  2. Reference to the specific Plan provisions on which the denial is based;

 

  3. A description of any additional materials or information necessary for such
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  4. A description of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(c) of ERISA following an adverse benefit
determination on review.

C. Review of Denied Claims.

A claimant may file a written request for a review of the denial of a claim
within sixty (60) days after receiving written notice of the denial. The
claimant may submit written comments, documents, records and other relevant
information in support of the claim. A claimant shall be provided, upon request
and without charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits. A document,
record, or other information shall be considered relevant if it: (a) was relied
upon in denying the claim; (b) submitted, considered or generated in the course
of processing the claim, regardless of whether it was relied upon;
(c) demonstrates compliance with the claims procedures process; or
(d) constitutes a statement of Plan policy or guidance concerning the denied
benefit. In reviewing a denied claim, the reviewer shall take into consideration
all comments, documents, records, and other information submitted by the
claimant in support of the claim, without regard to whether such information was
submitted or considered in the initial benefit determination. The Plan
Administrator will notify the claimant in writing of its decision on the appeal.
Such notification will be in writing in a form designed to be understood by the
claimant. If the claim is denied in whole or in part on appeal, the notification
will also contain:

 

  1. The specific reason or reasons for the denial;

 

  2. Reference to the specific Plan provisions on which the determination is
based;

 

  3.

A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits. A document, record,
or other information shall be considered relevant if it: (i)



--------------------------------------------------------------------------------

 

was relied upon in denying the claim; (ii) submitted, considered or generated in
the course of processing the claim, regardless of whether it was relied upon;
(iii) demonstrates compliance with the claims procedures process; or
(iv) constitutes a statement of Plan policy or guidance concerning the denied
benefit; and

 

  4. A statement that the claimant has a right to bring an action under
Section 502(a) of ERISA.

Such notification will be given by the Plan Administrator within sixty (60) days
after the complete appeal is received by the Plan Administrator (or within one
hundred twenty (120) days if the Plan Administrator determines special
circumstances require an extension of time for considering the appeal, and if
written notice of such extension and circumstances is given to the claimant
within the initial sixty (60) day period). Such written extension notice shall
also indicate the date by which the Plan Administrator expects to render a
decision.

D. Legal Action.

If a claimant decides to take legal action related to a claim for benefits or
such claimant’s rights under the Plan, the agent to receive legal process is the
Plan Administrator.

V. MISCELLANEOUS

A. Status of Plan.

The Plan is a severance plan and is therefore a welfare benefit plan within the
meaning of Section 3(1) of ERISA, rather than a pension or retirement plan.
Benefits payable under the Plan are not contingent, directly or indirectly, on
an Eligible Employee’s retirement. Eligible Employees have no vested right to
benefits under the Plan.

B. Effective Date.

The Effective Date of the Plan is February 1, 2008

C. No Vested Benefits.

Inclusion as an Eligible Employee does not confer any vested benefits on a
participant. No benefits are vested until an Eligible Employee has been
terminated and notified of his or her benefits under the Plan.

D. Amendment and Termination.

CEC reserves the right to amend, modify or terminate, in whole or in part, the
Plan at any time.

E. Funding of Benefits.

Plan benefits are paid from the Company’s general assets as benefits become
payable under the Plan. No separate trust or segregated assets shall be required
to be established to pay benefits.

F. Binding on Successors and Assigns.

The provisions of this Plan shall be binding on the Company and its successors
and assigns.

G. Severability.

In the event that any provision of this Plan is held illegal or invalid, the
remaining provisions of this Plan shall not be affected thereby.



--------------------------------------------------------------------------------

H. Non-alienation of Benefits.

The Company shall not in any manner be liable for or subject to the debts or
liabilities of any individual by reason of the existence or operation of the
Plan. No right or benefit under the Plan shall, at any time, be subject to
alienation, sale, transfer, assignment, pledge, or any encumbrance of any kind.
If an Eligible Employee or former Eligible Employee shall attempt to or shall
alienate, sell, transfer, assign, pledge or otherwise encumber his or her
rights, benefits, or amounts payable under the Plan, or any part thereof, or if
by reason of his or her bankruptcy or other events happening at any time, such
benefits would otherwise be received by anyone else or would not be enjoyed by
him or her, the Plan Administrator in its sole discretion may terminate his or
her interest in any such right or benefit and hold or pay it to, or for the
benefit of, such person, his or her spouse, children, or other dependents, or
any of them as the Plan Administrator may determine.

I. No Employment Contract.

Nothing contained in this Plan shall be construed to be an employment contract
between any Eligible Employee and the Company nor shall it prohibit the Company
from being able to terminate any Employee, or the Employee from being able to
quit, at any time, at the will of the Company or the Employee, respectively, for
any reason or for no reason, with or without notice. All Company employees
remain employees at-will. No rights shall be deemed to vest under the Plan.

J. Governing Law.

This Plan shall be construed and enforced in accordance with, and governed by,
the laws of the State of Illinois, to the extent not preempted by applicable
federal law.

K. Dispute Resolution.

 

  1. In the event of a dispute under this Plan between the Company and an
Employee where Article IV is not applicable or where the requirements of Article
IV have been satisfied, the claim shall be promptly submitted to binding
arbitration. The arbitration hearing shall be completed within ninety (90) days
of the submission to arbitration.

 

  2. Such arbitration shall be conducted in accordance with this Plan and, where
not inconsistent, the appropriate commercial arbitration rules of the American
Arbitration Association (“AAA”), and shall be held in the City of Chicago at
such location within Chicago as shall be determined by the AAA. Each side shall
name one arbitrator. The two arbitrators shall select a third arbitrator either
by mutual agreement or from a list submitted by the AAA in accordance with AAA
rules. The arbitrators shall permit reasonable discovery in accordance with
Federal Rules of Civil Procedure and the local Rules of the U.S. District Court
for the Northern District of Illinois. The arbitrators shall make written
findings of fact and conclusions of law reflecting the appropriate substantive
law. The decision of the arbitrators shall be rendered within thirty (30) days
of the close of the arbitration hearing and shall be final and binding. The
Company and the Employee shall pay their own expenses of arbitration and legal
fees, and the expenses of the arbitrators and the AAA shall be equally shared;
providing, however, that if, in the opinion of the arbitrators, any claim under
this Plan or any defense in objection thereto was unreasonable, the arbitrators
may assess, as part of their award, all or any part of the arbitration expenses
(including reasonable attorneys’ fees of the other party and arbitrators’ fees
under the standards and law applicable under Rules 11 and 27 of the Federal
Rules of Civil Procedure) against the party raising such unreasonable claim,
defense or objection.



--------------------------------------------------------------------------------

  3. In any arbitration proceeding pursuant to subsection (2) above, this Plan
shall be governed as to all matters, including validity, interpretation and
enforcement, by the laws of the State of Illinois, except as superseded by the
laws of the United States.

 

  4. Judicial orders to enforce the arbitration provisions of this Plan and
otherwise in aid of arbitration may be entered by the federal and state courts
located in Chicago, Illinois, at any time prior to or after a final decision by
the arbitrators, and the Company and Employee hereby submit to personal
jurisdiction in the State of Illinois and to venue in such courts.

VI. PARTICIPANT RIGHTS

Eligible Employees covered by the Plan (“Participants”) are entitled to certain
rights and protections under ERISA, as amended. ERISA provides that all Plan
Participants shall be entitled to the following:

 

  •  

Participants may examine, without charge, at the Company’s office or its Human
Resources Department, all Plan documents, including insurance contracts, and
copies of all documents filed with respect to the Plan with the U.S. Department
of Labor, such as annual reports and Plan descriptions. These documents are
available during regular business hours.

 

  •  

Participants may obtain copies of all Plan documents and other Plan information
upon written request to the Plan Administrator. The Plan Administrator may
assess a reasonable charge for copies.

 

  •  

The law provides that Participants cannot be fired or discriminated against to
prevent them from attaining a benefit or for exercising their rights under
ERISA. If a Participant’s claim for welfare benefits is denied in whole or in
part, the Participant must receive a written explanation of the reason for the
denial. The Participant has the right to have his or her claim reviewed and
reconsidered.

 

  •  

Under ERISA, Participants can take certain steps to enforce the rights described
above. For example, if a Participant requests Plan materials, he or she must
receive them within thirty (30) days. However, if the materials have not been
received after about twenty (20) days, he or she should check with the Plan
Administrator to see if there are any problems with the request. Then, if he or
she has not received the materials within thirty (30) days of the request, a
Participant can file suit in federal court. The court can require the Plan
Administrator to provide the materials and pay up to $110 for each day of delay
until the Participant receives the materials, unless they were not sent because
of reasons beyond the control of the Plan Administrator. If a Participant has a
claim for benefits which is denied or ignored, in whole or in part, he or she
may file suit in state or federal court, or ask the U.S. Department of Labor for
help. If a Participant thinks Plan fiduciaries are misusing the Plan’s money, or
feels that he or she is being discriminated against for exercising protected
rights, he or she can get assistance from the U.S. Department of Labor or file
suit in federal court. Any time a Participant sues, the court will decide who
should pay court costs and legal fees. If the Participant wins, the court may
order the person he or she sued to pay these costs and fees. If he or she loses,
the court may order the Participant to pay these costs and fees.

 

  •  

In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have certain
duties to act prudently and in the interest of Plan Participants.

A Participant with questions about the Plan should contact the Plan
Administrator. A Participant with questions about his or her rights under ERISA
should contact the nearest Area Office of the Pension and Welfare Benefits
Administration, U.S. Department of Labor, listed in the telephone directory or
the Division of Technical Assistance and Inquiries, Pension and Welfare Benefits
Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.,
Washington, D.C. 20210. A Participant may also obtain certain publications about
his or her rights and responsibilities under ERISA by calling the publications
hotline of the Pension and Welfare Benefits Administration.

* * * * * * * * * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Career Education Corporation has caused this Plan to be
executed this 1st day of February, 2008.

 

CAREER EDUCATION CORPORATION     By:   /s/ Gary E. McCullough       2/1/2008  
Signature       Date Name:   Gary E. McCullough       Title:   President and
Chief Executive Officer      



--------------------------------------------------------------------------------

IMPORTANT PLAN INFORMATION

Plan Name

Career Education Corporation Severance Plan for Executive Level Employees

Plan Number

507

Plan Year

The Plan Year is the calendar year. The end of the year for purposes of
maintaining the Plan’s fiscal records is December 31.

Plan Sponsor

Career Education Corporation

847-781-3600

Employer Identification Number (EIN): 36-3932190

Plan Administrator

Career Education Corporation Employee Benefits Committee

c/o Career Education Corporation

2895 Greenspoint Parkway

Suite 600

Hoffman Estates, IL 60169

847-781-3600